ON MOTION FOR REHEARING
CHAPMAN, Justice.
Upon motion for rehearing I have concluded the original unanimous opinion announced herein by our court on March 22, 1965, was erroneous and use this means to express my disagreement with that opinion.
The instrument sued upon herein and sought to be enforced is what is designated in the record as a Dealer’s Protection Agreement between appellant, B. F. Ship-ley d/b/a Shipley Motor Company of Terry County, and Southwestern Investment Company, and for the former’s agreement to protect the latter upon all evidences of debts the motor company proposed to sell the investment company from time to time.
*461The evidences of debts were to be such notes, conditional sales contracts, chattel mortgages, lease agreements, etc., which the dealer acquired in connection with his retail automobile business.
The protection given by the dealer was his agreement “to purchase upon demand each repossessed or recovered car tendered at our place of business * * * and we shall be responsible for any deficiency incurred by you in the sale of the cars, * * The purchase price which we will pay you in cash for such cars, and which shall be payable in Amarillo, Texas, shall be as follows:” (All italics herein are ours.)
Then the instrument set out the method by and basis upon which the dealer would pay the investment company for any deficiencies resulting in the failure of the purchasers from the dealer to discharge the paper obligations sold by the dealer to the investment company.
The March 22, 1965, opinion correctly stated: “Southwestern Investment Company brought suit against B. F. Shipley to recover upon a certain Dealer’s Protection Agreement, the balance due upon one certain note.” The opinion also correctly stated: “Appellant endorsed the note and chattel mortgage to appellee without recourse, except that appellant agreed to repurchase the automobile or other collateral described in the note and chattel mortgage and agreed to pay therefor the unpaid portion of the purchase price of the automobile which was the unpaid portion of the note."
Thus, the suit was upon the Dealer’s Protection Agreement, the obligations therein being payable in Amarillo, Texas.
It was stipulated that the City of Amarillo, Texas, maintains and has its principal seat of government as a municipality in Potter County, Texas, and that the county seat of Potter County, Texas, is in Amarillo, Texas, in Potter County, where the principality for governmental purposes is situated, and that by reason of expansion and growth of the City of Amarillo, it has had its boundary lines and city limits extended over into Randall County, Texas.
The original opinion then correctly stated: “The question then arises whether the designation of Amarillo, Texas, constitutes a definite place in Potter County, Texas, as required by Section 5.” Of course, “Section 5” meant that exception of the exceptions to Article 1995, V.T.C.S. giving one the right to be sued in the county of his domicile. The opinion has correctly quoted that exception and then held: “We are of the opinion, and so hold, that when appellant agreed in writing as set out in the Dealer’s Protection Agreement to perform his obligation in Amarillo, Texas, a definite place was so designated as contemplated and covered under Section 5 of Article 1995.”
I find in studying the motion for rehearing and our previously announced opinion I am unable to agree with the legal conclusion just quoted and believe the following cases are contrary thereto: Albin v. Hughes, Tex.Civ.App., 304 S.W.2d 371 (N.W.H.); Great Western Loan and Trust Co. v. Montgomery, Tex.Civ.App., 376 S.W.2d 92 (writ dismissed); Wood v. John Farrell Lumber Co., Tex.Civ.App., 389 S.W.2d 133.
By stipulation Amarillo, Texas, is in both Potter and Randall Counties. Therefore, it is my opinion that the agreement to perform an obligation in Amarillo, Texas, was not such a definite place as is contemplated under Section 5 of Article 1995.
The court in Albin v. Hughes, supra, said: “ ‘a particular county’ means a county that is fixed and certain, made so by the terms of the contract, and not subject to be changed at the will of the obligee.” That rule is applicable in the instant case because the requirement of payment in Amarillo, Texas, under this record could be either in Potter County or Randall County, so the instrument does not name a county that is fixed and certain.
*462In Great Western Loan and Trust Co. v. Montgomery, supra, the court said:
“A written contract which leaves to either party, the obligor or the obligee, the privilege of selecting the place of performance in one or two or more counties is not, in our opinion, a contract performable in a ‘particular county, expressly naming such county, or a definite place therein, by such writing’ as required by sub. 5 * * * ”.
Finally, the Eastland Court of Civil Appeals in Wood v. John Farrell Lumber Co., supra, a case filed by an Amarillo lumber company and transferred to the Eastland Court of Civil Appeals by our Supreme Court under the rule of equalizing the dockets, has held directly opposite to the instant case.
There the instrument sued upon provides : “ * * * we, or either of us, promise to pay to the order of the Amarillo National Bank at Amarillo, Texas * * As in the instant case it was stipulated that Amarillo is the county seat of Potter County and that the corporate limits of the City of Amarillo include both land in Potter County and Randall County. It was even stipulated that the Amarillo National Bank is located in the area of Amarillo lying in Potter County. That court then held:
“In our opinion appellant’s contention is well taken. The note here sued upon does not designate ‘a particular county’ of performance or a ‘definite place therein’ as required in subdivision S. There was no promise to pay in ‘Potter County’. There was no promise to pay at the Amarillo National Bank which is located in the area of Amarillo lying in Potter County. There was only a promise to pay to the Amarillo National Bank ‘at Amarillo.’ The agreement of appellant to make payment ‘at Amarillo, Texas’ did not designate a definite place in Potter County because it could be complied with by the performance of such promise in either Potter or Randall County.”
Therefore, I believe our court was in error, that the pending motion for rehearing should be granted, and the case transferred to Terry County for trial.
DENTON, Chief Justice.
I am in agreement with the opinion of Justice Chapman. A majority of the Court is now of the opinion the judgment of the trial court should be reversed. Appellant’s motion for rehearing is hereby granted. The judgment of the trial court is reversed and remanded with instructions to transfer the cause to the District Court of Terry County.